PER CURIAM. Appellant Sanford Buchanan, by and through his attorney, has filed a motion for rule on the clerk. The motion reflects that the record on appeal was due to be filed on March 1, 2000, but that it was not tendered until March 3, 2000. Appellant’s attorney, Steve J. Jackson, admits responsibility for tendering the record late.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. Jones v. State, 338 Ark. 29, 992 S.W.2d 85 (1999) (per curiam) (citing Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986) (per curiam)). The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).